Title: John Adams to Abigail Adams, 22 April 1797
From: Adams, John
To: Adams, Abigail


        
          My dearest Friend
          Philadelphia April 22. 1797
        
        I had no Letter from you Yesterday. As You intended to commence your Journey on the 24th. it is not probable this Letter will meet you, till it returns to this Place. But as it is possible you might not be able to set out so soon, you may receive it at Quincy. Brisler is at Quincy before this, I hope.
        
        Charles is just gone, for N. York— I have communicated to him my Plan of sending my Coachman and Horses to Paulus Hook for You. I shall be obliged to send a Man or Boy with the Coachman and that Man or boy may ride my little Horse, which James rides to N. York.— I Suppose you will give James his Time, with his Cloaths &c. I however shall leave it to you— I fear he will Spoil our whole House, if he comes here. He has been so indulged like a Baby.
        Let me know when you shall be at N. York.— You may write me indeed from New York.— The Letter will come to me in a day. But it will take two days for my Horses to go from hence to Paulus Hook.— If however you should by any Letter I may receive next Week, inform me on what day you shall arrive at N. York I could send my Horses early enough to be at Paulus Hook as soon as you will be in the City.
        If you have Sold all at Vendue, that is proper to sell and let the Place at any reasonable Price, it will prove the most economical Measure for Us that could have been taken.
        I am your ever Affectionate
        
          J. A
        
      